Citation Nr: 0801794	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  06-29 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1969 to April 1972.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.  

In November 2007, the veteran and his spouse testified at a 
hearing before the undersigned using video-conferencing 
technology.  The Board agreed to leave the appeal open for 30 
days so that he could submit additional evidence.  
In December 2007, he submitted a letter from Dr. Kilby who 
provided a favorable medical opinion.  The veteran did not 
waive initial consideration of this evidence by the RO; 
however, since the Board is granting his claim in full, 
referral of this evidence to the RO is unnecessary.  
See 38 C.F.R. § 20.1304(c) (2007).


FINDING OF FACT

The evidence is evenly balanced as to whether the veteran's 
hepatitis C was incurred in the line of duty.  


CONCLUSION OF LAW

Hepatitis C was incurred in service in the line of duty.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.301, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

Since the Board is granting the claim for service connection 
for hepatitis C, the claim is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).  

Legal Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The evidence indicates the veteran was diagnosed with 
hepatitis C when he tried to donate blood in 1992.  He 
alleges he contracted the disease during service and has 
identified several potential risk factors during that time 
period.  At the November 2007 hearing, he stated that during 
service he had blood drawn several times; he got a tattoo at 
Fort Huachuca; he was involved in a motor vehicle accident 
and had several lacerations; and he was involved in a fight 
where he was bitten by his attacker.  

The veteran's service treatment records confirm that he was 
involved in a fight in December 1971 and was treated for 
injuries to his hands, including a human bite wound.  The 
November 1971 report of his separation physical notes that 
this injury was determined to be in the line of duty.  There 
are records of blood work, but no records of a motor vehicle 
accident or tattoo.

A May 2003 letter from Dr. Kilby to Dr. Oliphant states that 
the veteran had a history of a motor vehicle accident in 1972 
and a hip fracture in the 1980s that required blood 
transfusions.  Dr. Kilby believed these transfusions were the 
likely source of his hepatitis C infection.  

In a January 2006 statement, the veteran admitted that he 
became involved with intravenous (IV) drug use and sharing 
needles while he was in the Army.  He also said that he 
engaged in high-risk sexual activity and that drug and 
alcohol use frequently led to fighting that resulted in 
exposure to blood.  In addition, he had gotten a tattoo.  A 
January 2006 note from Dr. Kilby states that the veteran got 
hepatitis C from IV drug use from 1969 to 1970.

The report of the March 2006 VA examination indicates the 
examiner reviewed the veteran's entire claims file and 
identified potential risk factors for hepatitis C.  
Ultimately, the examiner stated that she could not provide an 
opinion without resorting to speculation as to whether the 
veteran's hepatitis C had its onset during military service.

In the March 2006 rating decision, the RO denied service 
connection for hepatitis C because the evidence indicated the 
veteran contracted the disease through IV drug use, which is 
considered willful misconduct and not in the line of duty.  
38 C.F.R. § 3.301(d).  

In an April 2006 letter, Dr. Kilby reiterated that the use of 
IV drugs from 1968 to 1972 was "almost for certain" the 
cause of the veteran's hepatitis C.  In August 2006, the RO 
issued a statement of the case (SOC) denying service 
connection based primarily on Dr. Kilby's "unequivocal" 
statements that the veteran's hepatitis C was caused by his 
use of IV drugs during service.  The Decision Review Officer 
(DRO) explained that a disease incurred during service is not 
in the line of duty if the disease was a result of the abuse 
of drugs.  

In an August 2006 letter, Dr. Kilby clarified his opinion 
stating that while IV drug use could be the reason for 
hepatitis C, the veteran was exposed to other risk factors 
during service, which included unsanitary immunizations, and 
sharing razors and fingernail clippers.  Dr. Kilby also noted 
that the veteran was involved in a fight during service and 
was bitten on the hand by his attacker.  While the doctor 
stated that he believed the veteran was exposed to hepatitis 
C during service, he could not say that this was only 
possible through IV drug use.  

In April and September 2006 statements, the veteran explained 
that he only used drugs several times during service as an 
emotional escape.  He also explained that there were several 
other possible risk factors during service.  

In a December 2007 letter, Dr. Kilby stated that he felt it 
was "highly likely" that the veteran acquired hepatitis C 
during service as a result of blood exposure while either 
getting a tattoo, a fight in which he sustained a human bite, 
or a motor vehicle accident while training that caused 
bleeding from cuts and abrasions.

The law clearly states that no compensation shall be paid if 
the disability is a result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301.  So if the veteran contracted hepatitis C through 
the use of IV drugs, he is not entitled to service connection 
as a matter of law, regardless of whether infection occurred 
during service.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426 
(1994).  If he contracted hepatitis C because of a tattoo, 
sharing razors, unsanitary immunizations, or injuries 
sustained during a fight that was deemed in the line of duty, 
service connection may be warranted.

In cases such as this, where there are several possible risk 
factors for hepatitis C identified during service, the Board 
recognizes that it is difficult to determine the exact cause 
of the infection with medical certainty.  The March 2006 VA 
examiner reviewed the entire claims file and determined that 
it would be speculative for her to provide such an opinion.  
Dr. Kilby's opinions have also been somewhat inconsistent.  
The doctor first believed the infection was due to blood 
transfusions during civilian life, then due to IV drug use 
during service, and then due to other blood exposure during 
service.  

Despite the uncertainty as to the exact cause, the weight of 
the evidence suggests that the veteran's hepatitis C was 
contracted during military service because this is when he 
was exposed to the most risk factors.  With regard to whether 
the disease is a result of IV drug use or exposure from 
another source, the evidence is equivocal (i.e. evenly 
balanced).  Therefore, all reasonable doubt is resolved in 
the veteran's favor and his claim for service connection is 
granted.  See 38 U.S.C.A. 
§ 5107(b); see Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for hepatitis C is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


